In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-09-00008-CV

____________________


IN THE INTEREST OF J.M., J.M. and J.M.

 


On Appeal from the 1st District Court
Jasper County, Texas

Trial Cause No. 28309




MEMORANDUM OPINION

	J.M. and G.M. appeal a judgment terminating their parental rights to their three
children, J.M., J.M. and J.M.  Because the appellants have been deprived of an appellate
record through no fault of their own, we reverse the judgment and remand the case for a new
trial.
	An appellant is entitled to a new trial if, without the appellant's fault, a timely
requested reporter's record has been lost or destroyed, is necessary for the appeal, and cannot
be replaced.  Tex. R. App. P. 34.6(f).  In this case, the court reporter notified the Court that
the reporter's record has been lost.  We notified the parties and asked if the record could be
replaced by agreement or by the trial court.  In response, both appellants and the Texas
Department of Family and Protective Services agreed that the record could not be replaced
and that the appellants are entitled to a new trial.
	It is undisputed that the record of the trial cannot be prepared because a material
portion of the trial record has been lost, that the appellants are not at fault, and that the record
cannot be replaced by agreement of the parties.  See Tex. R. App. P. 34.6(f).  Accordingly,
we reverse the trial court's judgment and remand the cause for a new trial.
	REVERSED AND REMANDED.

 
							_____________________________
								STEVE McKEITHEN
								        Chief Justice


Opinion Delivered May 28, 2009

Before McKeithen, C.J., Gaultney and Kreger, JJ.